Title: The American Commissioners to Ferdinand Grand, [26 August 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Grand, Rodolphe-Ferdinand


On August 21 Vergennes answered the commissioners’ letter of the 12th by a note to Grand. They would be well advised, the Minister said, to write him about Hodge and the retention of the American privateers. Franklin did not know what to say in the letter, he remarked to Lee three days later, because he had had no part in the business of Conyngham, which had been entirely Deane’s doing. Deane in turn complained that he had been left to act alone, “Dr. Franklin being generally occupied in philosophical studies, and Mr. Lee absent,” and was now saddled with the blame. On the 26th, nevertheless, Franklin drafted, and his colleagues agreed to, this reply to be transmitted to Vergennes through Grand. They decided not to sign it because, according to Lee, Vergennes had not signed his of the 21st to Grand.
 
Dear Sir
[August 26, 1777]
We are much oblig’d by the sketch of a Letter you were so kind to offer us as proper for the Commissioners to write: but our Situation being critical; and being convinc’d by Experience of the Inconvenience of writing in a Language we do not well understand ourselves, or in one that is not well understood by those who are to read, we at present decline doing what by a late Instance we find is so subject to Misapprehension.
Upon Enquiry and Consideration we are satisfy’d of the Irregularity of the Proceedings at Dunkirk, and are sincerely and extreamly concern’d that they have happen’d, as they have given just Cause of Offence to the King, for whom we have the highest Respect. The Remarks made on those Proceedings, which you have communicated to us, appear full of Reason, and there is nothing that can be objected to them. We hope, however, that the Punishment Mr. Hodge has received for the Misconduct of his Friend Cunningham and his own, will be thought sufficient for him, and that he will be discharged; which we wish principally on this Account, that we fear the Enemies of both France and America will take Advantage of his Confinement and the Detention of the arm’d Vessels, to promote Suspicions and Misunderstandings, and obstruct in America the growing Friendship for this Nation, which we are most earnestly desirous of cultivating and confirming.

As to the Vessels, it is our purpose, if they may be permitted to Sail, to load them with Merchandize, and order them directly to America: For tho’ we see the great Effect their Cruizing in these Seas has had in raising the Insurance in Britain to a Pitch that would ruin much of her Commerce, we think that Advantage to us not equivalent to the Loss of the King’s Favour, and the Prejudice to his Honour if permitted.
 
Notation: Letters to M. Grand concerning, Hodge and Cunninghams Affair at Dunkirk. 1777.
